Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Specification
Amendment to Title of the invention is noted and the objection to the title from the previous office action is rendered has been overcome/is withdrawn
Claims
Applicant’s disagreement to the 112(f) interpretation for the units is noted.
Amendment to claim 4 to make it dependent on claim 1 has been accepted
Response to Arguments
Claim Arguments
To summarize applicants arguments, applicant argues that the prior art used to anticipate claims 1 and 16 does not teach “control” of the remote driving apparatus based on both (1) first equipment state and (2) the second equipment state. Wherein the first equipment state is the state of equipment within the vehicle and the second equipment state is the state of equipment in the remote driving apparatus. Thus claims 1 and 16 (and dependent claims 2-15 by extension) should be allowable.
Applicant's arguments filed 3/01/2021 have been fully considered and they are persuasive. As such the previous rejections are withdrawn and a new rejection and/or allow-ability will be made below. This action further is made non-final to allow applicant to have a proper chance to respond to the new grounds of rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 12, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xing et al, “Research on realization of force feedback of vehicle remote control station steering and simulation system”.
Regarding Claim 1, Xing teaches, “ An information processing apparatus comprising: a first equipment state information acquiring unit that acquires first equipment state information indicating a state of equipment of a remotely driven vehicle which is to be remotely driven;“ (See figure 1 below, flow from controlled object through the computers to the control system is the transfer of vehicles state information to the control system ); “a control unit that controls a remotely driving apparatus that is to remotely drive the remotely driven vehicle, the control being performed based on the first equipment state information and second equipment state information indicating a state of equipment of the remotely driving apparatus.”( See figure 1 below, “control system” of the figure is the control unit it receives input from the car (“first equipment state) and from the steering wheel of the remote station (“second equipment state”) )
	Regarding Claim 2, “The information processing apparatus according to claim 1, wherein the control unit controls the remotely driving apparatus such that the state of equipment of the remotely driving apparatus matches the state of equipment of the remotely driven vehicle.”( Section 2. “Force feedback of steering simulation system block diagram is shown in Fig. 1 [3], mainly by the control system based on the pilot operation information (steering wheel Angle, torque) collection, converted to digital signal is sent to PC, PC will receive the information and data information of the controlled system (speed, acceleration and attitude parameters, road conditions, etc.), the control system through certain control algorithm, draw close to the real road driving torque, sending control command, control actuators for the torque output, make the driver to get the corresponding force.” The force feedback through the actuator is the matching of the remote apparatus to the state of the remote vehicle)
	Regarding Claim 3, “The information processing apparatus according to claim 1, wherein the control unit permits remote driving of the remotely driven vehicle by the remotely driving apparatus under a condition that the state of equipment of the remotely driving apparatus is matching the state of equipment of the remotely driven vehicle.”( Section 2. “Force feedback of steering simulation system block diagram is shown in Fig. 1 [3], mainly by the control system based on the pilot operation information (steering wheel Angle, torque) collection, converted to digital signal is sent to PC, PC will receive the information and data information of the controlled system (speed, acceleration and attitude parameters, road conditions, etc.), the control system through certain control algorithm, draw close to the real road driving torque, sending control command, control actuators for the torque output, make the driver to get the corresponding force.” The force feedback through the actuator is the matching of the remote apparatus to the state of the remote vehicle as part of its operation)
	Regarding Claim 12, Xing teaches “The information processing apparatus according to claim 1, wherein the first equipment state information indicates a physical state of the equipment of the remotely driven vehicle,“ (See figure 1 below, flow from controlled object through the computers to the control system is the transfer of vehicles state information to the control system); “and the second equipment state information indicates a physical state of the equipment of the remotely driving apparatus.”(Figure 1 below, torque and corner angle feedback from the “angle sensor” and “moment sensor” is the second equipment state of the remote apparatus)
	Regarding Claim 14, Xing teaches “The information processing apparatus according to claim 12, wherein the first equipment state information indicates a steering angle of steering of the remotely driven vehicle, “ (Section 2: “converted to digital signal is sent to PC, PC will receive the information and data information of the controlled system (speed, acceleration and attitude parameters, road conditions, etc.)” the “speed, acceleration, and attitude parameters” is “state information” that indicates a steering angle of the remote vehicle);”and the second equipment state information indicates a steering angle of steering of the remotely driving apparatus.“(Section 2: Force feedback of steering simulation system block diagram is shown in Fig. 1 [3], mainly by the control system based on the pilot operation information (steering wheel Angle, torque) collection,)
Xing teaches “ A non-transitory computer readable storage medium having stored thereon a program to cause a computer to function as: a first equipment state information acquiring unit that acquires first equipment state information indicating a state of equipment of a remotely driven vehicle which is to be remotely driven“(See figure 1 below, flow from controlled object through the computers to the control system is the transfer of vehicles state information to the control system);; “a control unit that controls a remotely driving apparatus that is to remotely drive the remotely driven vehicle, the control being performed based on the first equipment state information and second equipment state information indicating a state of equipment of the remotely driving apparatus.”( See figure 1 below, “control system” of the figure is the control unit it receives input from the car (“first equipment state) and from the steering wheel of the remote station (“second equipment state”))

    PNG
    media_image1.png
    360
    587
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    188
    482
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al as applied to claim 1 above, and further in view of Phillips, “Drive 365” US Publication 20180136649.
Regarding Claim 13, Xing et al does teach the retrieval/sending of a remote vehicles equipment state information to a remote apparatus; however Xing et al doesn’t mention or indicate that there is a shift lever.
Phillips giving a remote driving apparatus which does include the shift lever and retrieval of its information/state from the remote vehicle. ([0021] “FIG. 3 shows an exemplary embodiment of remote station disclosing various components comprising a left display unit (26) coupled to front left cameras of the vehicle and a right display unit (27) coupled to front right cameras to provide areal three dimensional view in front of the operator (18), a microcontroller (28) coupled to both the display units (26, 27) and a storage module (29). The remote station (2) is associated with various control parameters to control vehicle movement remotely and these control parameters includes an accelerator pedal control (31), a brake control pedal (32), a clutch control pedal (33), a gear shift control knob (34) and a steering control wheel (44). All these control parameters are incorporated in a simulator control box (30) for their interconnection and interoperability. All these control signals that are generated by the operator positioned in the seat (18) based on input received by receiving antenna (14) and are sent back to the .sub.vehicle control box.” And [0022] “The status of these control parameters first recorded by control box (3) in the vehicles (1) and transmission of the same data in a coded format to the remote station (2) takes place at the input lines marked from 31-34 for accelerator, brake, clutch, gear and for steering control (58). “ Shows that the clutch/shift information is sent to and from the remote vehicle to the remote apparatus)
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the “work station” of Xing et al (see the figure 2 below) to include the shift lever of Phillips (see figure 1 and 3 below) and to have shift lever position/vehicle gear information as part of the information transmitted to the work station. One would be motivated to make this modification in Phillips [0026] “In an example embodiment of the disclosure a method for remotely-controlled driving of a vehicle without the intervention by the user traveling in the vehicle is provided. The system provided by the present disclosure is designed to help people travel in their vehicle when they are unable to drive the vehicle. Such users of the system includes, but not limited to elderly people, disabled people, people suffering from severe medical condition such as onset of chest pain, labor pain etc., people with suspended license and people under intoxication. The present disclosure can be used with the existing vehicles of the user. “ Thus by having other inputs/vehicle control systems in addition to the steering the vehicle would be able to be controlled remotely under more situations/for passengers in the vehicle who cannot control the vehicle itself. The resulting modified Xing would teach all aspects of claim 13.

    PNG
    media_image2.png
    188
    482
    media_image2.png
    Greyscale

Figure 2 of Xing et al.

    PNG
    media_image3.png
    552
    476
    media_image3.png
    Greyscale

Phillips figure 1

    PNG
    media_image4.png
    449
    464
    media_image4.png
    Greyscale

Phillips fig. 3
Claims 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al as applied to claim 1 above in further view of Kaneko et al, US2019/0265710 A1, “Vehicle Control Device, Vehicle Control System, Vehicle Control Method, and Vehicle Control Program”
Regarding Claim 15, Xing et al gives a remote station, however that remote station is not another remote vehicle.
Kaneko teaches just such a remote driving station being another vehicle with a remote driving function. Kaneko teaches “wherein the remotely driving apparatus is a car with a remote driving function to remotely drive the remotely driven vehicle.”([0088] A remote operation of the vehicle may be executed by an occupant of the vehicle during the automated driving rather than the remote operation device 320 of the remote operation management facility 300. FIG. 14 is a diagram conceptually illustrating a form in which a remote operation is executed by an occupant of a vehicle. In the drawing, a vehicle M-1 is a vehicle during execution of the above-described remotely controlled driving. A vehicle M-2 is a vehicle in which a driving operator is in a free state since automated driving is executed and the driving operator originally used for a driving operation of the vehicle can be used as a driving operator of a remote operation.)
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Xing et al to instead of a stationary remote station, to instead implement the station within a vehicle as taught by Kaneko. One would be motivated to make such an addition as by implementing the remote apparatus as another vehicle, instead of a stationary vehicle, [0088] “In this case, in the vehicle M-2, for example, an image received from the vehicle M-1 is displayed on a head-up display (HUD) or the like and the remote operation is executed in an environment in which the occupant feels as if the occupant is driving the vehicle M-1” Thus by having the remote apparatus be another vehicle the surrounding environment/feel for the remote operator is closer to that of the remote vehicle they are driving, helping to improve driving performance. The resulting Modified Xing would read on all aspects of claim 15.
Allowable Subject Matter
Claims 4-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter in the above claims 4-11:  

Regarding Claim 5, “The information processing apparatus according to claim 4, wherein the predetermined equipment is equipment that is set as equipment that causes a problem to the remote driving of the remotely driven vehicle if the state of the remotely driving apparatus and the state of the remotely driven vehicle are not matching.” While the prior art found does give teachings for accounting/reacting to various problems that occur within a remote driving system, the prior art doesn’t teach or suggest that when a problem of mismatching states occurs that the remote apparatus equipment is set to be the issue.
Regarding Claim 6, “wherein the control unit does not permit remote driving of the remotely driven vehicle by the remotely driving apparatus if the state of equipment of the remotely driving apparatus is not matching the state of equipment of the remotely driven [0025] During data accumulation of various vehicle parameters at step (46) the control box designed to perform some additional operations and these are discussed with reference to the FIG. 6(a). FIG. 6a illustrates the various possible combinations for safe remote operation of vehicle driving. At step (53), the microcontroller coupled with the control box compares the values of all parameters with their specified threshold values and if any parameter deviates from its normal value then control operation proceeds to next.” Thus while the parameters of the vehicle may go over/outside of such thresholds due to a mismatch between the remote and vehicle equipment that isn’t the same as monitoring the matching between remote and car equipment states and nor does it render monitoring such states as obvious as what those thresholds are set to. In other words the above quote gives teachings for vehicle behavior such a speeding, which can arise from a mismatch between equipment states, as a cause for stopping/preventing remote driving it doesn’t provide teachings for checking if the states match. During the prior art search no other pieces of prior art with an effective filing date before applicants were found that 
Regarding Claim 7, “The information processing apparatus according to claim 1, comprising a warning, generating unit that issues a warning if the state of equipment of the remotely driving apparatus is judged as not matching the state of equipment of the remotely driven vehicle.” While the generation of warnings is found in the various prior arts, none of the prior art directly anticipates or fairly suggests the generation of such warning based on if ”the state of equipment of the remotely driving vehicle is judged as not matching the state of equipment of the remotely driven vehicle”. Similar to claim 6, while there are teachings the prior art for generating warnings from behavior that would arise from a mismatch in equipment states there is no teachings for warnings being generated because there is a mismatch in equipment states. Thus claim 7 is understood to be allow able in that the use of a mismatch between equipment states as a cause for warning generation appears to be novel and non-obvious in view of the prior art.
	Regarding Claim 8, “The information processing apparatus according to claim 7, wherein the warning generating unit transmits warning information indicating that the state of equipment of the remotely driving apparatus is not matching the state of equipment of the 
	Regarding Claim 9, “The information processing apparatus according to claim 8, wherein the warning generating unit transmits, to at least one of the remotely driving apparatus and the communication terminal of the remote driver, warning information that enables identification of a piece of equipment which is included in a plurality of pieces of equipment of the remotely driving apparatus and a state of which is not matching the state of equipment of the remotely driven vehicle.” Once again no prior art suggests that the warning should include information to identify what parts/equipment are not matching.
	Regarding Claim 10, “The information processing apparatus according to claim 8, wherein the warning generating unit transmits, to at least one of the remotely driving apparatus and the communication terminal of the remote driver, warning information including a content of manipulation necessary for making the state of equipment of the remotely driving apparatus match the state of equipment of the remotely driven vehicle.” No prior art gives teachings for warnings that have instructions one type/amount of manipulation to make the states of remote equipment to match remote equipment. Phillips does give teachings for 
	Regarding Claim 11, “The information processing apparatus according to claim 10, wherein if a steering angle of steering of the remotely driving apparatus is not matching a steering angle of steering of the remotely driven vehicle, the warning generating unit transmits, to at least one of the remotely driving apparatus and the communication terminal of the remote driver, the warning information including a rotation amount and a rotation direction of a wheel that are necessary for making the steering angle of the steering of the remotely driving apparatus match the steering angle of the steering of the remotely driven vehicle.” No prior art suggests generating a message/warning that give information on the amount/direction to turn the remote wheel of the system to match the steering angle of the remotely driven vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Fri 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/             Supervisory Patent Examiner, Art Unit 3661